Case 4:20-cv-02741 Document 4 Filed on 08/03/20 in TXSD Page 1 of 6




                                                          United States Courts
                                                        Southern District of Texas
                                                                 FILED
                                                             August 3, 2020
                                                      David J. Bradley, Clerk of Court


                                             4:20cv2741
Case 4:20-cv-02741 Document 4 Filed on 08/03/20 in TXSD Page 2 of 6
Case 4:20-cv-02741 Document 4 Filed on 08/03/20 in TXSD Page 3 of 6
Case 4:20-cv-02741 Document 4 Filed on 08/03/20 in TXSD Page 4 of 6
Case 4:20-cv-02741 Document 4 Filed on 08/03/20 in TXSD Page 5 of 6
Case 4:20-cv-02741 Document 4 Filed on 08/03/20 in TXSD Page 6 of 6
